DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are acceptable.

Claim Objections
Claims 1, 3, and 6 are objected to because of the following informalities:
Claim 1: The second recitation of the word “an” (Line 2) should be amended to recite “a.”
Claim 1: The Office recommends deleting the comma included in Line 2.
Claim 1: The Office recommends deleting the first comma included in Line 3.
Claim 3: The Office recommends deleting the second recitation of the word “being” at Line 10.
Claim 6: The Office believes that the “outer rotation groove” (Line 6) should be amended to recite “inner rotation groove.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 6: The “outer shaft pin” (Line 5) lacks clear antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent Publication No. 2007-22342 to Yoshinobu, which discloses:
Claim 1: A caster module (see, e.g., FIGS. 2 and 10), comprising:
an omni wheel 2, provided with [a] shaft groove (inner radial surface of 11); and
an effector 40, 41, 42, 44[] received in the shaft groove, a case 40 of the effector being rotatable relative to an inner wall of the shaft groove, and an output end 44 of the effector being connected to the omni wheel 2 and configured to drive the omni wheel 2 to rotate.
Claim 2: The caster module according to claim 1, further comprising a first bearing 43, the first bearing 43 being disposed in the shaft groove, an outer ring of the first bearing 43 being fixed to the inner wall of the shaft groove, the case 40 of the effector being sleeved onto the first bearing 43, and the case 40 of the effector being fixed to an inner ring of the first bearing 43.
Claim 9: The [caster] module according to claim 1, wherein the output end 44 of the effector is a flange (see FIG. 2).
Claim 10: A robot, comprising the caster module as defined in claim 1.1
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication No. 2007-22342 to Yoshinobu, in view of U.S. Patent Application Publication No. 2019/0126675 to Zhang et al.
Claim 3: Yoshinobu discloses the caster module according to claim 1, wherein the omni wheel 2 comprises an omni wheel primary structure 11, an outer-side hub 44c, an inner-side roller, and an outer-side roller (see, e.g., FIG. 2); wherein
the shaft groove is disposed on the omni wheel primary structure 11, the outer-side hub 44c [is] connected to the omni wheel primary structure, the outer-side hub [is] disposed at [an end] of the shaft groove.
Yoshinobu also discloses a through hole in communication with the shaft groove, the effector 40, 41, 42, 44 is inserted into the shaft groove by the through hole, and the output end of the effector is connected to a surface of the outer-side hub 44c facing towards the shaft groove.
Yoshinobu does not disclose that the omni wheel primary structure and outer-side hub are also connected to an inner-side hub, as recited in Claim 3, and the limitations relating to the inner-side hub.

The hubs 4, 5 of Zhang are both connected to an omni wheel primary structure 1, 2, the hubs 4, 5 are respectively disposed at two ends of the omni wheel primary structure 1, 2, the hub 4 and the omni wheel primary structure collaboratively define a rotation groove (which may be an inner rotation groove or an outer rotation groove, depending on whether the hub 4 is an inner-side hub or an outer-side hub), a roller being rotatably connected to the rotation groove, and the hub 5 and the omni wheel primary structure 1, 2 collaboratively define another rotation groove (which would the opposite of the rotation groove formed between hub 4 and the primary structure 1, 2), a roller being rotatably connected to this other rotation groove.  As shown in the exploded view of FIG. 5, those having ordinary skill in the art would appreciate the ease of assembly provided by the serial arrangement of the hubs 4, 5, the rollers, and the omni wheel primary structure 1, 2.
In view of the Zhang teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the caster module disclosed by Yoshinobu such that the omni wheel comprises an inner-side hub (similar to one of the hubs 4, 5 taught by Zhang), an omni wheel primary structure, an outer-side hub, an inner-side roller, and an outer-side roller, arranged serially as shown in the exploded view of Zhang; wherein
the shaft groove is disposed on the omni wheel primary structure, the inner-side hub and the outer-side hub are both connected to the omni wheel primary structure, the inner-side hub and the outer-side hub are respectively disposed at two ends of the shaft groove, the inner-side hub and the omni wheel primary structure collaboratively define an inner rotation groove, the inner-side roller being rotatably connected to the inner rotation groove, and the outer-side hub and the omni 
the inner-side hub is provided with a connecting through hole in communication with the shaft groove, the effector is inserted into the shaft groove by the connecting through hole, and the output end of the effector is connected to a surface of the outer- side hub facing towards the shaft groove, in order to simplify assembly of the omni wheel.
Claim 8: Zhang teaches wherein an inner-side hub is threated to the omni wheel primary structure, and the outer-side hub is threaded to the omni wheel primary structure (via fasteners 8).
In view of the proposed modification of Yoshinobu above, in view of the Zhang teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to fasten each of the inner-side hub and the outer-side hub to the omni wheel primary structure with threaded fasteners, similar to the way fasteners 8 of Zhang fasten the hubs 4, 5 to the omni wheel primary structure 1, 2, in order to assembly the various components in a serial way, as described above in the rejection of Claim 3.
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Japanese Patent Publication No. 2007-22342 to Yoshinobu and U.S. Patent Application Publication No. 2019/0126675 to Zhang et al., as applied to Claim 3 above, and further in view of U.S. Patent No. 6,315,109 to Dean.
Claims 4 and 6 (as best understood): With regards to the Zhang teaching, a “small roller 32” is provided within a “small roller assembly 31,” which is in turn disclosed within a “rubber sleeve 33.”  The combination of Yoshinobu and Zhang do not disclose the arrangement recited in Claims 4 and 6 including a “second bearing/third bearing” an “outer/inner through hole,” and an “outer/inner shaft pin.”

the roller 180 is provided with a through hole 210 (which is relevant to the outer through hole of Claim 4 and/or the inner through hole of Claim 6), the bearing 216, 218 is fixed to the through hole (at 212, 214); the shaft pin 228 is inserted into the through hole 210 and sleeved onto the bearing 216, 218.
The Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the caster module disclosed by Yoshinobu, as modified above by Zhang in the rejection of Claim 3 so that the inner/outer side hubs are assembled to the omni wheel primary structure in a serial way, such that the omni wheel further comprises a second/third bearing (similar to the bearings 216, 218 of Dean) and an outer/inner shaft pin; wherein
the outer/inner side roller is provided with an outer/inner through hole, the second/third bearing is fixed to the outer/inner through hole; the outer/inner shaft pin is inserted into the outer/inner through hole and sleeved onto the second/third bearing, and two ends of the outer/inner shaft pin are respectively fixed to two opposing side walls of the outer/inner rotation groove, so as to further reduce rolling friction of the outer/inner side roller.
Claim 5 and 7: The omni wheel taught by Dean includes a gasket 220, 222 (relevant to the outer gasket of Claim 5 and/or the inner gasket of Claim 7).  The gasket 220, 222 is sleeved onto one end of the shaft pin 228, and the gasket 220, 222 is disposed between the bearing 216, 218 and 
Further in view of the Dean teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the caster module disclosed by Yoshinobu, as modified above by Zhang and Dean in the rejections of Claim 3, 4, and/or 6, such that the omni wheel further comprises an inner and/or outer gasket (similar to the gasket 220, 222 of Dean), the inner and/or outer gasket being sleeved onto one end of the inner and/or outer shaft pin, and the inner and/or outer gasket being disposed between the second and/or third bearing and a side wall of the inner and/or outer rotation groove, in order to reduce wear between the omni wheel and the inner and/or outer rotation groove(s).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDELL J KRUG whose telephone number is (313)446-6577.  The examiner can normally be reached on Mon-Fri: 9:00-14:30 AZ time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/RANDELL J KRUG/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).
        
        In this case, the Office determines that the preamble does not limit the structure of the claim.